Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed April 17, 2020 has been entered.  Claims 1-20 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The dependency of claim 14 is clearly in error, as it lacks any antecedent basis as drafted for “The BMG”.  For purposes of examination, claim 14 will be treated as dependent upon claim 12, with claims 15 and 16 dependent from claim 14.  Appropriate correction/clarification is required.

Claims 8 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claims 1 and 12 require a “high strength reactive alloy”.  The word “high” is a relative term, and page 6 of the present specification as filed defines the above alloy as “For the purposes of this disclosure, the term ‘high-strength reactive alloy’ refers to a metallic alloy having a yield strength of at least 120 kilopounds per square inch (ksi).”  Therefore claims 8 and 17, which recite nothing more than this limitation, do not further limit the subject matter of their respective independent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2002/0036034) in view of Collier et al. (US 2006/0269765).
Xing discloses Zr-based bulk metallic glass (BMG) compositions, with para. [0027] of Xing disclosing a specific novel metallic glass alloy with a composition within the limits of instant 
a) Collier is directed to Zr-based bulk metallic glasses, i.e. is in a similar field of endeavor as Xing.  The composition recited in the last sentence of para. [0029] of Collier is similar to the compositions of Xing.  Collier para. [0033-0034] indicates that such materials have a yield strength of 1.6 GPa (200 ksi) and more, and an elastic strain limit of about 2.0%.
b) Collier further indicates the conventionality in the art of combining such a material with a ceramic reinforcement material, i.e. the “ceramic core” as set forth in Collier.
c) With respect to enthalpy of oxidation, this is considered to be a material property resulting largely from the composition of a given material.  Because the compositions of the prior art and those claimed may be identical, it is a reasonable assumption that their corresponding values for enthalpy of oxygen would likewise be the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Thus, the combined disclosures of Xing et al. and Collier et al. would have suggested a material as presently claimed to one of ordinary skill in the art
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. in view of Collier et al., as above, and further in view of Chang et al. (US 2006/0076089).
The combination of Xing and Collier discloses or suggests a Zr-based BMG alloy having a composition and properties as set forth in the instant claims, as indicated above.  However, neither Xing nor Collier refers to a “munitions structure” as presently claimed.  Chang is directed to Zr-based BMG alloys containing aluminum, titanium, copper and nickel, i.e. is in a similar field of endeavor as both Xing and Collier.  See, for instance, Chang para. [0015].  Chang para. [0028] indicates it was known in the art, at the time of filing of the present invention, to employ such materials in munitions.  Given this disclosure of Chang et al., it would have been an obvious expedient for one of ordinary skill in the art to employ the material as taught by the combination of Xing at al. and Collier et al. as part of a munitions structure.

			   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,267,608. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘608 claims are directed to substantially the same Zr-based BMG alloys employed in munitions structures.  The ‘608 claims recite compositional limitations and properties identical to those recited in the instant claims.  The ‘608 claims differ from the present claims in that the ‘608 claims require the alloy to be part of an “outer casing” while the instant claims are silent on this issue.  However, the examiner submits that one in possession of a material as defined in the ‘608 claims would in fact be in possession of a material as presently claimed.  Because of the substantial overlap between the materials .

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 4, 2021